Order, Supreme Court, New York County (Robert Lippmann, J.), entered March 28, 2002, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
While defendant maintains that it had no notice of the hazard to which plaintiff attributes his harm, i.e., an accumulation of water on the floor of one of its subway stations, and that summary judgment should therefore have been granted dismissing the complaint, triable issues as to notice are raised by plaintiffs evidence indicating that the complained-of hazard had been observed by another commuter some eight hours prior to plaintiffs accident (cf. Gordon v American Museum of Natural History, 67 NY2d 836 [1986]). Concur — Buckley, EJ., Rosenberger, Ellerin, Williams and Gonzalez, JJ.